PER CURIAM.
Appellant filed a petition for writ of mandamus or habeas corpus in the trial court, claiming that his parole had been improperly revoked. The trial court denied the petition, rejecting appellant’s claim that he had been released from parole when the alleged violation took place. The appellant seems to have abandoned this claim, as his “sole point on appeal” consists of a new argument concerning alleged procedural defects in the revocation process. Because this claim was not presented to the trial court, we decline to address it on appeal. See Kelly v. Dugger, 579 So.2d 929 (Fla. 1st DCA 1991).
AFFIRMED.
SHIVERS, MINER and ALLEN, JJ., concur.